UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4481


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS ANTHONY MADINA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00128-RJC-DSC-1)


Submitted:   March 19, 2012                 Decided:   April 10, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Rob Heroy, TIN, FULTON, WALKER & OWEN, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Curtis     Anthony     Madina      was   convicted    of:     possession

with    intent    to    distribute      marijuana,       21    U.S.C.     § 841(a)(1)

(2006)      (Count     One);   possessing        or     carrying    a    firearm   in

furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)

(2006) (Count Two); and possession of an unregistered firearm,

26 U.S.C. §§ 5841, 5861(d) (2006) (Count Three).                       He received an

aggregate sentence of ninety-three months.                     Madina now appeals

his    convictions      on   Counts    One    and     Two,    contending    that   the

district court erroneously denied his Fed. R. Crim. P. 29 motion

for judgment of acquittal on those counts.                   We affirm.

             We review de novo the district court’s decision to

deny a Rule 29 motion.            United States v. Hickman, 626 F.3d 756,

762 (4th Cir. 2010), cert. denied, 132 S. Ct. 469 (2011).                          We

will sustain the jury’s verdict if, viewing the evidence in the

light most favorable to the Government, “any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt.”           United States v. Green, 599 F.3d 360, 367

(4th Cir.) (internal quotation marks omitted), cert. denied, 131

S.    Ct.   340   (2010).      We     “assume    that    the    jury    resolved   all

contradictions in testimony in favor of the Government.”                       United

States v. Penniegraft, 641 F.3d 566, 572 (4th Cir.) (internal

quotation marks and alteration omitted), cert. denied, 132 S.

Ct. 564 (2011).

                                          2
               Evidence at trial established that officers conducting

a pat-down search of Madina in connection with a traffic stop

recovered      a    bag     containing     a     digital    scale      and    twenty-eight

smaller     bags      of     marijuana.            Officers        also      recovered    an

unregistered, .22 caliber sawed-off shotgun from the floorboard

where Madina had been seated.                  Madina claimed that the marijuana

was for his personal use.                He also admitted that the firearm was

his.

               A    forensic    analyst        testified        that   she     tested     the

contents of nine of the smaller bags, and the net weight of the

contents of those bags alone was over forty-nine grams.                                   She

also     stated      that     the    contents       of    the      remaining     bags     was

marijuana.          A special agent of the Bureau of Alcohol, Tobacco

and Firearms testified that the quantity of marijuana and the

method    of       packaging    were     consistent        with     drug     dealing,     not

personal use.         He further stated that the presence of the scale

suggested      distribution,         not   mere     use,     and    that     drug   dealers

often    carry       firearms       in   order     to    intimidate       others    and    to

protect their drugs.

               “To convict a defendant of possession with the intent

to distribute, the government must prove: (1) possession of a

narcotic controlled substance; (2) knowledge of the possession;

and (3) the intent to distribute.”                        United States v. Collins,

412 F.3d 515, 519 (4th Cir. 2005).                      There is no dispute that the

                                               3
first    two    requirements          are     met.     Whether      Madina      intended     to

distribute the marijuana is the only issue before us.                              Intent to

distribute narcotics may be inferred from the packaging of drugs

in   a   manner      that      would     facilitate       their     sale     or     from    the

presence of a quantity of drugs larger than needed for personal

use.     United States v. Fisher, 912 F.2d 728, 730-31 (4th Cir.

1990).          Possession          of        firearms     constitutes            “additional

circumstantial           evidence        of    . . .     involvement         in     narcotics

distribution.”           Id. at 731.          Finally, possession of a scale also

is circumstantial evidence of intent to distribute narcotics.

United States v. Harris, 31 F.3d 153, 157 (4th Cir. 1994).

               We    conclude         that      the      evidence     established           the

requisite      intent         to   distribute.           The   amount   and        method    of

packaging of the marijuana are consistent with drug dealing, as

are the presence of the shotgun and digital scale.                              Accordingly,

we find the evidence sufficient to convict Madina on Count One.

               This finding defeats Madina’s related claim that his

18 U.S.C. § 924(c)(1) conviction is infirm because there was

insufficient evidence to find that he possessed the firearm in

furtherance         of    a    drug      trafficking       crime.          We     previously

observed, however, that “[p]ossession with intent to distribute

is unquestionably a drug trafficking crime.”                          Fisher, 912 F.3d

at 731.        Accordingly, we hold that the evidence was sufficient

to convict Madina on Count Two.

                                                4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5